Exhibit 1.1 October 16, 2008 CONFIDENTIAL Bradley D. Edson President & Chief Executive Officer NutraCea 5090 North40th Street, Suite 400 Phoenix, AZ 85018 Dear Brad: This letter (the “Agreement”) constitutes the agreement between Rodman & Renshaw, LLC (“Rodman” or the “Placement Agent”) and Nutracea (the “Company”), that Rodman shall serve as the exclusive placement agent for the Company, on a “reasonable best efforts” basis, in connection with the proposed placement (the “Placement”) of registered securities (the “Securities”) of the Company, consisting of shares (“Shares”) of the
